DETAILED ACTION
This action is responsive to the following communication: Pre-Appeal Brief filed on 06/16/2022, Appeal Brief filed on 09/07/2022 and claims filed before the Appeal on 12/30/2021. Claims 1-25 are pending in the case.  Claims 1 and 15 are independent claims. The finality of the previous Office Action mailed on 03/16/2022 is hereby withdrawn. This action is made non-final.   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Pre-Appeal Brief
In view of the Pre-Appeal Brief filed on 06/16/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
	To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
	(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
	A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Response to Arguments
Applicant's arguments in Pre-Appeal Brief (pages 1-5) filed on 06/16/2022 and Appeal Brief (pages 7-14) filed on 09/07/2022 have been fully considered. However, they are moot in view of the new grounds of rejection for claims 1-25 under 35 U.S.C. 103.
The examiner would like to point out that the previous rejection of independent claim 1 relied on secondary reference Bruemmer (US 2014/0052293) to teach the recited “location-based conflict” between respective operating states of first and second electronic devices. However, a further review of primary reference, Deyle (US 2017/0225336), revealed that Deyle teaches the recited “location-based conflict”.  Thus, the previous rejection under 35 U.S.C. 103 by the combination of Deyle and Bruemmer for claim 1 is withdrawn.  Now, claim 1 is rejected under 35 U.S.C. 103 by Deyle. The rejections of other claims are changed accordingly. Please see the rejections of claims 1-25 for details in the section of 35 U.S.C. 103 below.
With regard to Applicant’s arguments (Appeal: pages 12-13; pre-Appeal: page 4) regarding Surace (US 2016/0196754) and Meilander (US3,668,403) references, the examiner disagrees with Applicant arguments that these references are non-analogous art. The primary reference of Deyle explicitly states that functionalities implemented for robots can be equally applied to aerial vehicles and vice versa ([0157]). Based on at least the citations from Deyle, Surace and Meilander for the rejections of claim 8 (see section 35 U.S.C. 103 below for details), Deyle, Surace and Meilander all aim to solve potential spatial conflict between or among operations of electronic device operations, whether the electronic devices are robots, doors/access-gates or aircrafts,  during a particular time period. The examiner further disagrees with Applicant’s argument that claims 1 and 8 recite only one mobile robot (not two robots), because Claim 1 merely recites “the plurality of electronic devices local to respective spatial areas of an environment for operating a mobile robot”. Claim 1 does not exclude any of the plurality of electronic devices are robots.  In fact, Deyle teaches more than one robots can be in the same local environment ([0041] & Fig.2). Nothing in claims 1, 8 precludes conflict between two electronic devices like robots and aircrafts.


	Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1, 3-4, 6, 15, 17-19 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 15-18 of US Patent 10,895,971 (hereinafter ‘971, corresponding to Application No. 15/594,222), further in view of Deyle et al (US 2017/0225336; hereinafter Deyle).
	Regarding claim 1, claim 1 of the instant application is shown alongside  claims 15-16 of  ‘971, as follows:

Instant Application (claim 1)
’971 ( claims 15-16)
A user terminal, comprising:
A user terminal, comprising:
a receiver configured to receive information about respective operating states of a plurality of electronic devices over a time period, the plurality of electronic devices local to respective spatial areas of an environment for operating a mobile robot;
Claim 15: at least one receiver;… receiving, via the at least one receiver, occupancy data for an operating environment responsive to navigation of the operating environment by a mobile robot…; receiving, via the at least one receiver, information identifying a plurality of electronic devices, including lighting-related devices, that are local to the operating environment and respective spatial locations and operating states thereof;
Claim 16: the user terminal of claim 15, wherein the operations further comprise: receiving, via the user interface, an input specifying a time, wherein the respective operating states are associated with temporal data corresponding to the time specified by the input.
a user interface configured to display indications of the respective operating states of the plurality of electronic devices and interoperation therebetween at a specified time or over a specified time range, the interoperations including a location-based conflict between an operating state of a first electronic device with respect to a spatial area of the environment and an operating state of a different second electronic device with respect to the same spatial area of the environment; and
Claim 15: a user interface;  … displaying, via the user interface, a visual representation of 
the operating environment based on the occupancy data; …populating the visual representation of the operating environment with visual indications of the respective spatial locations of the electronic devices in the operating environment and status indications of the respective operating states of the electronic devices;
Claim 16: the user terminal of claim 15, wherein the operations further comprise: receiving, via the user interface, an input specifying a time, wherein the respective operating states are associated with temporal data corresponding to the time specified by the input.
a controller configured to generate a control signal to operate the mobile robot to navigate the environment based on the respective operating states of the electronic devices.
Claim 15… and a memory coupled to the processor … and providing a control signal to the mobile robot to clean an area in the grouped contiguous space in accordance with the controlled operation of the lighting-related devices.


Claim 1 of the instant application is different from claims 15-16 of ’971 as highlighted in bold font above.
	However, Deyle can be relied upon for an explicit showing of the highlighted limitation. Deyle is directed towards building a mobile robot for operation in a commercial or industrial setting ([title], [abstract]). The robot in Deyle can generate and update semantic maps for use by the robot in navigating an area and for measuring compliance with security policies ([abstract] & [0005], semantic maps, security policies and updates). Deyle teaches controlling robot deployment and patrol routes by robot operators or other entities ([0117] & [0172] & [0190]). Deyle also teaches displaying information collected by the central system from infrastructure/security systems and information received from patrolling robots, including location, identity and state information of objects in an environment ([0007]-[0008]; [0165]-[0166]). Specifically, Deyle teaches a user interface configured to display indications of the respective operating states of the plurality of electronic devices and interoperation therebetween at a specified time or over a specified time range(Fig. 19 & [0256] & [0260], state information or object characteristics information can be displayed any time the semantic map is displayed, e.g., door 1904 is closed & windows 1905 are currently open, in sample user interface of Fig. 19 & Fig. 3 used by an operator in [0256]; [0042] & [0047], one or more robots can work in a given environment like a building floor and may be under the control of operators; [0005], a robot can coordinate with other robots, i.e., interoperations), the interoperations including a location-based conflict between an operating state of a first electronic device with respect to a spatial area of the environment and an operating state of a different second electronic device with respect to the same spatial area of the environment ([0123], a map includes a location of an obstructed path or robot patrol route while robots are patrolling an area as scheduled, where the obstruction can be caused by closed doors in [0212] set by users in [0189] or [0046], i.e., the map includes indication of a location-based conflict between the first electronic patrolling robot device and the operating state of the second electronic door device being closed with respect to the same spatial area of the environment for the robot and electronic door; [0188], interface to view the schedule of the robot and for user to schedule future security operations for the robot; [0189], user can select a door icon to open, close, lock or unlock the corresponding door; [0212]-[0213], location of obstacles including objects like closed doors in [0212] other than walls of the building floor that the robot cannot navigate through without potentially being obstructed or impeded when robots come and scan the area in the future according to robot schedule in [0188]; [0263], robot uses the semantic map to avoid obstacles by adjusting route or selecting alternative route; more on user remote controls of infrastructure components like doors are disclosed in [0053]&[0065]&[0076]&[0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant Application, to have combined the teachings in claims 15 and 16 of ’971 with indications of potential conflict features taught in Deyle to achieve the limitations of claim 1 of the instant application.  One would be motivated to make the combination so that users and robots can modify navigation routes or obstacle/object states to resolve the potential conflicts in order to fulfill task assignment (Deyle: [0213], shown obstacles within map; [0172] & [0190], users control robot deployment and patrol routes based on data presented in the interface; [0123], robots identify alternate route when a path is blocked; [0263], robot uses the semantic map to avoid obstacles by adjusting route or selecting alternative route).  Thus, claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.

Regarding claim 3, claim 3 of the instant application is listed with the claims 15-18 of ’971 as follows:

Instant Application (claim 3)
’971 claims 15-18)
The user terminal of claim 1, wherein the user interface is configured to display one or more control elements operable by a user to manipulate displaying the indications of the operating states of the plurality of electronic devices.
Claim 17: The user terminal of claim 16, wherein the operations further comprise: displaying, via the user interface, a user interface element visually representing a temporal range comprising past, present, and future times, 
wherein the input specifying the time is received responsive to manipulation of the user interface element.
Claim 18.  The user terminal of claim 17, wherein the user interface element comprises a bar element representing the temporal range and a slider element that is displayed at respective positions along the bar element responsive to 
the manipulation.


Although the conflicting claims are not identical, claim 3 of the instant application is rejected on the ground of nonstatutory obvious-type double patenting as claim 1, because the additional limitation recited in claim 3 is taught by claims 17-18 of patent ‘971 and the parent claim 1 of claim 3 is rejected on the ground of nonstatutory obvious-type double patenting.

	Regarding claim 4, claim 4 of the instant application is listed with the claims 15-18 of ’971, as follows:

Instant Application (claim 4)
’971 (claims 15-18)
The user terminal of claim 3, wherein the one or more control elements include a slider element along a length of a bar element representing the time period comprising past, present, and future times, and wherein the user interface is configured to display the indications of the respective operating states of the plurality of electronic devices responsive to a user manipulating the slider element along the length of the bar element.
Claim 17: The user terminal of claim 16, wherein the operations further comprise: displaying, via the user interface, a user interface element visually representing a temporal range comprising past, present, and future times, 
wherein the input specifying the time is received responsive to manipulation of the user interface element.
Claim 18.  The user terminal of claim 17, wherein the user interface element comprises a bar element representing the temporal range and a slider element that is displayed at respective positions along the bar element responsive to 
the manipulation.


Although the conflicting claims are not identical, claim 4 of the instant application is rejected on the ground of nonstatutory obvious-type double patenting as claims 1,3, because the additional limitation recited in claim 4 is taught by claims 17-18 of patent ‘971 and the parent claims 1,3 of claim 4 are rejected on the ground of nonstatutory obvious-type double patenting.

	Regarding claim 6, claim 6 of the instant application is listed with the claims 15-18 of ’971 as follows:

Instant Application (claim 6)
’971 (claims 15-18)
The user terminal of claim 4, wherein the slider element is slidably positioned at a location along the length of the bar element, the location corresponding to a time within the time period, and wherein the user interface is configured to display the indications of the respective operating states of the plurality of electronic devices at the time corresponding to the positioned location, or over a time range relative to the time corresponding to the positioned location.
Claim 17: The user terminal of claim 16, wherein the operations further comprise: displaying, via the user interface, a user interface element visually representing a temporal range comprising past, present, and future times, 
wherein the input specifying the time is received responsive to manipulation of the user interface element.
Claim 18.  The user terminal of claim 17, wherein the user interface element comprises a bar element representing the temporal range and a slider element that is displayed at respective positions along the bar element responsive to 
the manipulation.


Although the conflicting claims are not identical, claim 6 of the instant application is rejected on the ground of nonstatutory obvious-type double patenting as claims 1, 3-4, because the additional limitation recited in claim 6 is taught by claims 17-18 of patent ‘971 and the parent claims 1, 3-4 of claim 6 are rejected on the ground of nonstatutory obvious-type double patenting.

	Regarding claim 15, claim 15 is directed to a method performed by the system of claim 1. Claim 15 is rejected with the same rationale as claim 1.
	Regarding claim 17, claim 17 is directed to a method performed by the system of claim 3. Claim 17 is rejected with the same rationale as claim 3.
	Regarding claim 18, claim 18 is directed to a method performed by the system of claim 4. Claim 18 is rejected with the same rationale as claim 4.
	Regarding claim 19, claim 19 is directed to a method performed by the system of claim 6. Claim 19 is rejected with the same rationale as claim 6.


					Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-3, 7, 9, 11, 13-17, 20, 21, 23 and 25 are rejected under 35 U.S.C. 103  as being unpatentable over Deyle (IDS of 02/02/2021).
	Regarding claim 1, Deyle teaches A user terminal (Fig. 15 & [0180], terminal of a central system including user interface in Fig. 3 & [0049]), comprising: 
a receiver circuit configured to receive information about respective operating states of a plurality of electronic devices over a time period, the plurality of electronic devices local to respective spatial areas of an environment for operating a mobile robot ([0165]-[0166], at least a receiver in user terminal/computer [0312] of central system of Fig. 3 receives state data of objects/devices in a location such as a building floor via user interface like Fig. 19 & [0256] from multiple sources such as a robot, security system, infrastructure system in Fig. 2 & [0007] & [0062], the state information can be electronic doors in locked/unlocked state in [0167] shown in semantic map in Fig. 19 &[0210]; sample object/device states: door/window open/close in [0217]-[0219], lights on/off in [0223], state/location of robots in [0247], states of temperature sensors in [0248]; [0096] & [0171], robot in [0096] and central system in [0171] can store all detected information and data for a set amount of time and aggregate information by time to be accessed by a user via user interface of central system in Fig. 3.  For example, state information such as door 1904 is closed & windows 1905 are open can be displayed in Fig. 19 local to respective spatial areas of an environment for operating a mobile robot 100 & [0259]-[0260]; Fig. 20 & [0261], the robot generates a semantic map by modifying the area map to include, for each object, the type and state of the object at the location within the area map corresponding to the location of the object); 
a user interface configured to display indications of the respective operating states of the plurality of electronic devices and interoperations therebetween at a specified time or over a specified time range …(Fig. 19 & [0256] & [0260], state information or object characteristics information can be displayed any time the semantic map is displayed, e.g., door 1904 is closed & windows 1905 are currently open, in sample user interface of Fig. 19 & Fig. 3 used by an operator in [0256]; [0042] & [0047], one or more robots can work in a given environment like a building floor and may be under the control of operators; [0005], a robot can coordinate with other robots, i.e., interoperations); and 
a controller circuit configured to generate a control signal to operate the mobile robot to navigate the environment based on the respective operating states of the electronic devices(Fig. 15 & [0180]-[0181], security interface including map and robot interface; Fig. 15 & [0188]-[0189], via processors/controllers of central system in Fig. 3 & [0311]-[0312], a user can change the security operation being performed by the robot in Fig. 16 & [0197], schedule or change a patrol route of robot and manually control a robot operation in [0190] via a security interface like Fig. 15,  based on a current device states shown in Fig. 15 & [0189] or a map shown in Fig. 19).

Although Dayle, in the embodiments illustrated in Figures 15 and 19, does not appear to explicitly illustrate the interoperations that include a location-based conflict between an operating state of a first electronic device and an operating state of a different second electronic device with respect to the same spatial area of the environment, Figure 17, illustrating an embodiment utilizing SLAM maps, can be relied upon for a teaching of this limitation.
In Fig. 17 and corresponding paragraphs, Deyle teaches the interoperations including a location-based conflict between an operating state of a first electronic device with respect to a spatial area of the environment and an operating state of a different second electronic device with respect to the same spatial area of the environment ([0123], a map includes a location of an obstructed path or robot patrol route while robots are patrolling an area as scheduled, where the obstruction can be caused by closed doors in [0212] set by users in [0189] or [0046], i.e., the map includes indication of a location-based conflict between the first electronic device (i.e., the patrolling robot running according to a pre-determined route/schedule) and the operating state of the second electronic device (i.e., electronic door, being closed  and/or locked) with respect to the same spatial area; [0188], interface to view the schedule of the robot and for user to schedule future security operations for the robot; [0189], user can select a door icon to open, close, lock or unlock the corresponding door; [0212]-[0213], location of obstacles including objects like closed doors in [0212] other than walls of the building floor that the robot cannot navigate through without potentially being obstructed or impeded when robots come and scan the area in the future according to robot schedule in [0188]; [0263], robot uses the semantic map to avoid obstacles by adjusting route or selecting alternative route; more on user remote controls of infrastructure components like doors are disclosed in [0053] & [0065]&[0076] & [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having seen suggestions from Deyle on integrating features from different embodiments ([0309]-[0314]),  to have combined various features and teachings in Deyle, including indications of potential conflict between/among object operational states in a security interface and/or semantic maps related to user controls of robots and states of robots as well as states of electronic devices and other objects in a commercial or industrial environment, to achieve the limitations of claim 1.  One would be motivated to make the combination so that users and/or robots can modify navigation routes or obstacle/object states to resolve potential conflicts indicated in the graphic interface in order to fulfill task assignment (Deyle: [0213], shown obstacles within map; [0172] & [0190], users control robot deployment and select/change patrol routes based on data presented in the interface; [0123], robots identify alternate route when a path is blocked; [0263], robot uses the semantic map to avoid obstacles by adjusting route or selecting alternative route).  


		Regarding claim 2, Deyle teaches The user terminal of claim 1. Deyle also teaches the limitation wherein the receiver is further configured to receive a map of the environment (Fig. 15 & [0181], map of the environment where robot 1510 is patrolling in security interface of Fig. 15 can be receive by the central system in Fig. 3 & [0165]-[0166]; Fig. 19 & [256], central system receives data in [0165]-[0166] for the construction of a semantic map shown in Fig. 19), and the user interface is configured to display the respective spatial areas and the operating states of the plurality of electronic devices as an overlay on the map (Fig. 19 & [0256] & [0260], state information or object characteristics information can be displayed as an overlay in [0260] any time the semantic map is displayed, e.g., door 1904 is closed & windows 1905 are currently open in sample user interface of Fig. 19 used by an operator in [0256]; or [0051], objects overlaid on a map of a building floor or site in Fig. 15 with respective spatial areas like rooms in Fig. 19 and can include data corresponding to sensors in infrastructure systems shown in Fig. 4 in the GUI of central system).

		Regarding claim 3, Deyle teaches The user terminal of claim 1. Deyle also teaches the limitation wherein the user interface is configured to display one or more control elements operable by a user to manipulate displaying the indications of the operating states of the plurality of electronic devices (Fig. 15 & [0185], time bar 1508 including a slider is a control element operable by a user to manipulate displaying the indications of the operating states of the plurality of electronic devices in different time point or time range; [0189]-[0190],  user can select an icon corresponding to an entity or object to change a state of the entity or object, e.g., select a door icon to open, close, lock, or unlock the corresponding door in [0189], to change a field of view of a security camera in [0190]).

		Regarding claim 7, Deyle teaches The user terminal of claim 1. Deyle also teaches the limitation wherein the information about respective operating states of the plurality of electronic devices includes past or present actual operating states and future expected operating states ([0185], past or current selected-time, i.e., real-time, states/status information of devices in [0179], e.g., status of lights & doors/windows in Fig. 4; [0188], future expected operating states scheduled, such as security operations like closing/locking doors/windows in [0150]).
	
		Regarding claim 9, Deyle teaches The user terminal of claim 1. Deyle also teaches the limitation wherein the information about respective operating states of the plurality of electronic devices is indicative of, or includes information about, environmental conditions of the respective spatial areas of the environment ([0179], security interface can display a map with infrastructure system status information for room temperature and status of doors, windows, lights in Fig. 4 for example; [0166] & [0202], measurements like room temperatures collected by on-site sensors in a building or by robot in [0069] represent operating states of respective thermometer in each room, the temperatures indicate room environmental conditions, the measurements can also be used to detect environmental anomaly such as abnormal room temperature and someone leaving a window open room environment condition; [0069], information from the sensors, e.g., room thermometers reflecting states of sensors are provided to the interface of the central system 210 via the network 200 or via a robot 100; [0217]-[0248] disclose object/device states such as electronic doors, windows, lights and temperature sensors), and wherein the user interface is configured to display the environmental conditions of the respective spatial areas at the specified time or over the specified time range ([0173], the user interface provides maps like wifi map, temperature map at a specified time upon user request, e.g., when a user is viewing infrastructure system status information which includes room temperature and status of doors, windows, lights in Fig. 4 & [0179] from security interface like Fig. 15, each map not only indicate the locations and states sensors like wifi sensors and thermometers but the environmental conditions near the sensors; [0185] & Fig. 15, user can select a specific time or a time range to view object status of interest via time bar 1508).

Regarding claim 11, Deyle teaches The user terminal of claim 1. Deyle also teaches the limitation wherein the information about respective operating states of the plurality of electronic devices includes environmental temperatures of the respective spatial areas([0179], security interface can display a map with infrastructure system status information for room temperature and status of doors, windows, lights in Fig. 4 for example; [0166] & [0202], measurements like room temperatures collected by on-site sensors in a building or by robot in [0069] represent operating states of respective thermometer in each room, the temperatures indicate room environmental conditions, the measurements can also be used to detect environmental anomaly such as abnormal room temperature and someone leaving a window open room environment condition; [0069], information from the sensors, e.g., room thermometers reflecting states of sensors are provided to the interface of the central system 210 via the network 200 or via a robot 100; [0217]-[0248] disclose object/device states such as electronic doors, windows, lights and temperature sensors), and wherein the user interface is configured to display the environmental temperatures of the respective spatial areas at the specified time or over the specified time range([0173], the user interface provides maps like temperature map at a specified time upon user request, e.g., when a user is viewing infrastructure system status information which includes room temperature and status of doors, windows, lights in Fig. 4 & [0179] from security interface like Fig. 15, each map not only indicate the locations and states sensors like thermometers but the environmental temperatures near the sensors; [0185] & Fig. 15, user can select a specific time or a time range to view object status of interest via time bar 1508).

		Regarding claim 13, Deyle teaches The user terminal of claim 1. Deyle also teaches the limitation wherein the information about respective operating states of the plurality of electronic devices includes images or videos of the respective spatial areas captured by one or more imaging devices ([0190], user can view video captured by the robot or security camera which contains states of objects or devices, because robot can analyze images of the object to determine a state of the object such as open or closed state of a door in [0216] & [0261] & Fig. 20; [0188] & Fig. 15, enable a user of the security interface like Fig. 15 to view of video feed from the robot ), and wherein the user interface is configured to display the images or videos of the respective spatial areas at the specified time or over the specified time range ([0188] & Fig. 15, enable a user of the security interface like Fig. 15 to view of video feed from the robot or security camera in [0190] at the specified time or over the specified time range via time bar in [0185]).

		Regarding claim 14, Deyle teaches The user terminal of claim 13. Deyle also teaches the limitation wherein the one or more imaging devices include a camera mounted to the mobile robot and configured to capture the images or videos as the mobile robot traverses the respective spatial areas of the environment ([0188] & Fig. 15, enable a user of the security interface like Fig. 15 to view of video feed from the robot, when the robot is patrolling a route shown in Fig. 15 & [0187] or Fig. 19).

		Regarding claim 15, claim 15 is directed to a method performed by the user terminal of claim 1, thus, claim 15 is rejected with the same rationale as claim 1. 

		Regarding claim 16, claim 16 is directed to a method performed by the user terminal of claim 2, thus, claim 16 is rejected with the same rationale as claim 2. 

		Regarding claim 17, claim 17 is directed to a method performed by the user terminal of claim 3, thus, claim 17 is rejected with the same rationale as claim 3. 

		Regarding claim 20, Deyle teaches The method of claim 15. Deyle also teaches the limitation wherein the information about respective operating states of the plurality of electronic devices includes past and present actual operating states and future expected operating states ([0185], past or current selected-time, i.e., real-time, states/status information of devices in [0179], e.g., status of lights & doors/windows in Fig. 4; [0188], future expected operating states scheduled, such as security operations like closing/locking doors/windows in [0150]).

		Regarding claim 21, claim 21 is directed to a method performed by the user terminal of claim 9, thus, claim 21 is rejected with the same rationale as claim 9. 

		Regarding claim 23, claim 23 is directed to a method performed by the user terminal of claim 11, thus, claim 23 is rejected with the same rationale as claim 11. 

		Regarding claim 25, claim 25 is directed to a method performed by the user terminal of claim 13, thus, claim 25 is rejected with the same rationale as claim 13. 


8.	Claims 4-6 and 18-19 are rejected under 35 U.S.C. 103  as being unpatentable over Deyle as applied to claims 3, 17 above, and further in view of Rolston et al. (US Patent 10,120,354; IDS, 02/02/2021, hereinafter Rolston). 
	Regarding claim 4, Deyle teaches The user terminal of claim 3. Deyle also teaches the limitation wherein the one or more control elements include a slider element along a length of a bar element representing the time period comprising past, present … times (Fig. 15 & [0185], time bar and the slider element in between the start and the end time of the time bar, the slider element indicates the selected time, the slider moves as the user “plays” the information within the security interface), and wherein the user interface is configured to display the indications of the respective operating states of the plurality of electronic devices responsive to a user manipulating the slider element along the length of the bar element ([0185] & Fig. 15, user can select a previously occurring viewing time in the time bar to view changes of state information such as lights & doors/windows in infrastructure system of Fig. 4 in [0179], along the length of the time bar).
		Although Deyle teaches that users of the security interface can schedule future robot operation ([0188]), Deyle does not seem to have shown a time bar including future times.
		However, the prior art of Rolston can be relied upon for a teaching of the limitation. Rolston is directed toward coordinated control of home automation devices ([title]). Rolston teaches using timeline-based user interfaces to schedule actions to be performed by home automation devices ([abstract]). Specifically, Rolston teaches a time bar including future times (Fig. 9, current date & time 03/12/2015 to future timeline, [col 32, line 30-47], timeline & past, current, future events; [col 26, line 1-15], scroll timeline horizontally to reveal additional dates/times), and wherein the user interface is configured to display the indications of the respective operating states of the plurality of electronic devices responsive to a user manipulating the time bar(Fig. 13, current date is 03/12/2015, past device status is shown; Fig. 9, current date & time 03/12/2015 to future timeline shown; Fig. 10B & Fig. 12, future event are being scheduled; [col 26, line 1-15], scroll timeline horizontally to reveal additional dates/times).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the interface of Deyle to include the timeline features in Rolston to achieve the claim limitation.  One would be motivated to make such a combination for users to view past and real-time current events and to schedule future events (Deyle: Fig. 15 & [0188] & [0185]; Rolston: [col 3, line 39-48] & [col 26, line 1-15]).

		Regarding claim 5, Deyle/Rolston teaches The user terminal of claim 4. Deyle and Rolston teach the limitation wherein the user interface is configured to display one or more markings at distinct locations along the length of the bar element to indicate respective times within the time period (Deyle: Fig. 15 & [0185], current navigation time marking at distinct locations displayed within start and end time in the time bar 1508; Rolston: Fig. 13, time markings every hour at the top).

		Regarding claim 6, Deyle/Rolston teaches The user terminal of claim 4. Deyle also teaches the limitation wherein the slider element is slidably positioned at a location along the length of the bar element(Fig. 15 & [0185], time bar and the slider element in between the start and the end time of the time bar, the slider element indicates the selected time, the slider moves along the length of the bar as the user “plays” the information within the security interface), the location corresponding to a time within the time period (Fig. 15 & [0185], the slider location corresponds to selected time), and wherein the user interface is configured to display the indications of the respective operating states of the plurality of electronic devices at the time corresponding to the positioned location, or over a time range relative to the time corresponding to the positioned location([0185], user can select a previously occurring viewing time in the time bar to view changes of state information such as lights & doors/windows in infrastructure system of Fig. 4 in [0179], along the length of the time bar).

		Regarding claim 18, claim 18 is directed to a method performed by the user terminal of claim 4, thus, claim 18 is rejected with the same rationale as claim 4. 

		Regarding claim 19, claim 19 is directed to a method performed by the user terminal of claim 6, thus, claim 19 is rejected with the same rationale as claim 6. 


9.	Claim 8 is rejected under 35 U.S.C. 103  as being unpatentable over Deyle as applied to claim 7 above, and further in view of Surace (US 2016/0196754; PTO-892 of 05/31/2022), or, alternatively, as being unpatentable over Deyle as applied to claim 7 above, and further in view of Meilander (US3,668,403; PTO-892 05/31/2022).
		Regarding claim 8, Deyle teaches The user terminal of claim 7. Although Deyle suggests the limitation wherein the user interface is configured to display an indication of conflict between the future expected operating states of two or more of the plurality of electronic devices at a future time or over a future time range according to the respective operation schedules (Fig. 17 & [0212]-[0213], location of obstacles including objects like closed doors in [0212] other than walls of the building floor that the robot cannot navigate through without potentially being obstructed or impeded when robots come and scan the area in the future according to robot schedule in [0188]; [0263], robot uses the semantic map to avoid obstacles by adjusting route or selecting alternative route; [0188], interface to view the schedule of the robot and for user to schedule future security operations on selected patrol route for the robot; [0189], user can select a door icon to open, close, lock or unlock the corresponding door), the prior art of Surace or, alternatively, of Meliander, can be relied upon for an explicit teaching of displaying potential electronic device operation conflict caused by device schedules or assignments.
		Surace is directed toward airport surface monitoring system with wireless network interface to aircraft surface navigation system ([title]). Surace teaches providing airport surface vehicle tracking data, including indications of potential collision hazards to an airport moving map display ([abstract] & [0003] & [0014] & [0046]). Specifically, Surace teaches the limitation wherein the user interface is configured to display an indication of conflict between the future expected operating states of two or more of the plurality of electronic devices at a future time or over a future time range according to the respective operation schedules ([0030]-[0033], collision avoidance system to predict or project future positions or motions of transient surface objects as well as potential conflict based on schedules and gate assignments of individual aircraft (an electronic device) and other objects (another electronic device including another aircraft, moving vehicles, electronically controlled gate/door or others), using machine learning, knowledge/expert and pattern recognition system; [0044]-[0045] & Fig. 3 & [0048], warning indications of potential collision hazard, e.g., waring graphic 370 in Fig. 3).
		Meilander is directed toward vehicle traffic control ([title]).  Meilander teaches providing aircraft control to eliminate hazardous operating conditions by determining potential conflicts between or among aircrafts and vehicles and potential hazards due to terminal overload ([abstract]). Specifically, Meilander teaches the limitation wherein the user interface is configured to display an indication of conflict between the future expected operating states of two or more of the plurality of electronic devices at a future time or over a future time range according to the respective operation schedules (Fig. 1 & [col 2, line 32-63], actual situation or query result display of potential collision and other hazardous information on CRT 22 display in Fig. 1 and aircraft 10 instrumental panel; [col 5, line 49-73] & [claim 9], incorporate all filed flight plans for a time period to determine whether any possible conflicts will occur, provide information to user interfaces like CRT 22 display in Fig. 1 & [col 2, line 32-63] if potential future conflict is predicted, to help avoid conflicts/collisions by changing flight plan; more in [col 18, line 50-75] to [col 19, line 1-6]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having seen the explicit teachings of Deyle that functionalities implemented for robots can be equally applied to aerial vehicles and vice versa and the teachings of Surace and/or Meilander (Deyle: [0157]; Surace: Fig. 3; Meilander: [claim 9] & Fig. 1), to have modified the interface of Deyle to include the display of potential conflict between/among electronic devices due to device schedules or device assignments in Surace or Meilander to achieve the claim limitation.  One would be motivated to make such a combination to help users recognize potential device operation conflict in order to avoid unwanted or undesirable outcome caused by device schedules or assignments (Deyle: Fig. 15 & [0188] & [0185] & [0046], schedule security operation such as operations of robots and doors/gates; [0045], access gates; Fig. 17 & [0212]-[0213], potential barrier for robot patrol; Surace: [0030]-[0033], collision avoidance system to predict or project future positions or motions of transient surface objects as well as potential conflict based on schedules and gate assignments of individual aircraft and other objects, using machine learning, knowledge/expert and pattern recognition system; [0044] & Fig. 3, provide alert  or warning of potential conflict of operating electronic devices; [0051], situation awareness; Meilander: [claim 9], avoid potential conflict or collision with other vehicles due to scheduled flight plans).


10.	Claims 10 and 22 are rejected under 35 U.S.C. 103  as being unpatentable over Deyle as applied to claims 1, 15 above, and further in view of Jacobson et al. (US 2017/0315697; hereinafter Jacobson).
		Regarding claim 10, Deyle teaches the user terminal of claim 1. Although Deyle teaches to provide power usage within a building information or usage patterns of objects ([0071], power usage; [0253], usage patterns of objects),  Deyle seems to be silent on the limitation wherein the information about respective operating states of the plurality of electronic devices includes respective accumulated operation times of lighting devices local to the respective spatial areas, and wherein the user interface is configured to display the respective accumulated operation times of the lighting devices at the specified time or over the specified time range.
However, the prior art of Jacobson can be relied upon for a teaching of the limitation. Jacobson is directed toward three-dimensional building management system visualization ([title]). Jacobson teaches providing graphic representation of geometry elements, spatial elements and respective electronic devices installed within the spaces in a building as well as status information of the electronic devices via a user interface ([abstract]). Specifically, Jacobson teaches the limitation wherein the information about respective operating states of the plurality of electronic devices includes respective accumulated operation times of lighting devices local to the respective spatial areas ([0452] & Fig. 19, display usage legend, e.g., display on < 1 hour, display on < 3 hours, display on > 3 hours… for each spatial element 651a-n in Fig. 9 or Fig. 20 of selected Floor 1, based on the duration a display screen has been tuned on, duration usage of other electronic devices such as lights for each room in [0453] & Fig. 20-21 can be monitored in similar fashion), and wherein the user interface is configured to display the respective accumulated operation times of the lighting devices at the specified time or over the specified time range ([0452] & Fig. 19, display usage legend, e.g., display on < 1 hour, display on < 3 hours, display on > 3 hours… for each spatial element 651a-n in Fig. 9 or Fig. 20 of selected Floor 1, based on the duration a display screen has been tuned on, duration usage of other electronic devices such as lights for each room in [0453] & Fig. 20 can be monitored in similar fashion; Fig. 21 & [0467]-[0473], use “timestamp” button 637 and other related buttons/menus, user can view any live, historic or a specific date/time or a date range of a selected status view via button 635 and schedule future operations in [0475]-[0476] & Fig. 22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Deyle with the teachings in Jacobson to achieve the limitations of claim 10 of the instant application.  One will be motivated to make the combination to provide object usage information to a user (Jacobson: [0452], display usage; Deyle: [0071] & [0253], power usage information).

		Regarding claim 22, claim 22 is directed to a method performed by the user terminal of claim 10, thus, claim 22 is rejected with the same rationale as claim 10. 


11.	Claims 12 and 24 are rejected under 35 U.S.C. 103  as being unpatentable over Deyle as applied to claims 1, 15 above, and further in view of Baker et al.  (US 2016/0322817; hereinafter Baker).
		Regarding claim 12, Deyle teaches the user terminal of claim 1. Deyle seems to be silent on the limitation wherein the information about respective operating states of the plurality of electronic devices includes indications of energy usage by the plurality of electronic devices at the respective spatial areas, and wherein the user interface is configured to display the indications of energy usage at the respective spatial areas at the specified time or over the specified time range.
However, the prior art of Baker can be relied upon for a teaching of the limitation. Baker is directed toward the display and control of load control devices in a floorplan ([title]). Baker teaches providing graphical representations of load control devices based on load control information of the devices such as motorized window shades and lighting ([abstract]).  Baker teaches displaying graphical representation indicating the status of the lighting load or other load control device and a plurality of levels of load control associated with the load control environment ([0016]-[0018]). Specifically, Baker teaches the limitation wherein the information about respective operating states of the plurality of electronic devices includes indications of energy usage by the plurality of electronic devices at the respective spatial areas ([0074], view energy usage of lights in Fig. 6A and user can specify the data/time point or range; [0094] & Fig. 9, energy usage for a floor and a room can be displayed in Fig. 9), and wherein the user interface is configured to display the indications of energy usage at the respective spatial areas at the specified time or over the specified time range ([0074] & [0076], view energy usage of lights in Fig. 6A & [0074] and user can specify the data/time point or range in [0076]; [0094] & Fig. 9, energy usage for a floor and a room can be displayed in Fig. 9).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings Deyle with the teachings in Baker to achieve the limitations of claim 12 of the instant application.  One will be motivated to make the combination to provide historical energy usage data to user of interest (Baker: [0012], beneficial to provide historical energy usage data to a user; Deyle: [0253], object usage pattern).

		Regarding claim 24, claim 24 is directed to a method performed by the user terminal of claim 12, thus, claim 24 is rejected with the same rationale as claim 12. 


Conclusion
	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853. The examiner can normally be reached M-F 10am - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME  DUCKWORTH/
Examiner, Art Unit 2179
/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179